ZEHMER, Judge.
Herman Hertzog, claimant, appeals a workers’ compensation order dismissing his claim for disability, medical, and related benefits on the ground that the injuries he sustained did not arise out of his employment. We find that the deputy correctly dismissed all claims except claimant’s claim for past medical expenses. Claimant alleged that the employer expressly authorized these expenses, and appellees concede on appeal that the parties stipulated that this issue would be reserved for decision pending the outcome of the merits hearing. We reverse the order to the extent that it fails to reserve jurisdiction to determine the issue of liability for past medical expenses. In all other respects the order is affirmed.
ERVIN and NIMMONS, JJ., concur.